Citation Nr: 1227392	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971 and from January 2003 to October 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at an RO formal hearing in November 2007.  The hearing transcript has been associated with the claims file.  

In an August 2010 decision, the Board denied entitlement to a rating in excess of 20 percent for orthopedic manifestations of a lower back disability, and granted a separate 10 percent rating for sciatica of the right lower extremity.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted a Joint Motion for Partial Remand (JMR), and the part of the Board's decision, only to the extent that it denied entitlement to an initial evaluation for a low back disability in excess of 20 percent, was remanded to the Board for action consistent with the terms of the JMR. 

The issue of heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The JMR was premised on the conclusion that the Board had relied on inadequate medical examinations, and did not provide an adequate statement of reasons and bases for failing to refer the Veteran's claim for consideration of an extraschedular evaluation.  

Specifically, the JMR asserted that the VA examiners who had conducted examinations in May 2006 and August 2008 had failed to provide a sufficient rationale for the findings that it was not feasible to express the Veteran's additional loss on range of motion in terms of degree of loss, due to pain or pain with use, to include during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The JMR provided that the Veteran should be afforded a new examination or opinion on remand.  

The JMR also found that the Board had erred in not considering an August 2006 statement, and September 2006 and October 2006 medical records, which address the side effects of medications prescribed for the Veteran's service-connected low back disability, in considering whether extraschedular consideration was warranted.  See VAOPGCPREC 36-1997; Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  Specifically, in an August 2006 statement, the Veteran suggested that his prescriptions for pain had resulted in side effects that included dizziness, drowsiness, and lightheadedness, and that these side effects made it unsafe for him to drive, which constituted a large percent of his job.  VA and private medical records dated in 2006 indicate that gastroenteritis with GI bleeding was probably due to the Veteran's treatment with nonsteroidal anti-inflammatory drugs (NSAIDS).  

For these reasons, the Board finds that an updated VA examination is warranted in this case, to address the current severity of the Veteran's service-connected low back disability in light of any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca 8 Vet. App. 202.  Additionally, the VA examination report must address any side effects of medications prescribed for the Veteran's low back disability over the course of the rating period on appeal, to include a discussion of any functional impairment on the Veteran's earning capacity due to the prescribed medications.  

Thereafter, the RO should refer the case to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for the Veteran's low back disability at any time during the course of his appeal, to include consideration of any functional impairment on the Veteran's earning capacity due to medications that were prescribed to treat his service connected lower back disability.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

2.  Then, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected degenerative joint disease of the lumbar spine.  The claims folder should be made available to the examiner for review, and a complete rationale should be provided for any opinion rendered.

The examiner should report and discuss the Veteran's current disability picture in accordance with the applicable rating criteria.  The examiner should specifically describe the functional impairment (in terms of the degrees of additional range of motion lost) that the Veteran experiences during flare-ups or following repetitive motion as a result of pain, fatigability, incoordination, pain on movement, and/or weakness.  If the VA examiner should find that this is not feasible, the examiner must provide a specific explanation as to why it is not feasible.

The VA examiner should also identify any side effects of the medications prescribed to treat the Veteran's low back disability over the course of his appeal, and should address any impairment of the Veteran's earning capacity as a result of any identified side effects.  The VA examiner should specifically address relevant evidence of record, to include an August 2006 statement by the Veteran, and VA and private medical records dated in 2006 which indicate that gastroenteritis with GI bleeding was probably due to treatment with NSAIDS, in his or her discussion.  

3.  Thereafter, the RO/AMC should refer the claim of entitlement to initial rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).

4.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


